Citation Nr: 1117257	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for PTSD.  The veteran testified at a Decision Review Officer hearing at the RO in August 2008.  A copy of the transcript of that hearing has been associated with the record on appeal.  The Board remanded the issue for further development in August 2010.  The development was completed, a supplemental statement of the case was issued in December 2010, and the case was returned to the Board for a decision.      

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a final decision may be made.  In the August 2010 remand, the Board requested a VA examination and nexus opinion regarding the relationship between service and the Veteran's current psychiatric disabilities.  The Veteran was afforded the examination in September 2010 and the examiner provided an opinion stating that the Veteran's disability is due to his childhood trauma, including childhood poverty and emotional, physical, and sexual abuse.  The examiner specifically noted that the Veteran's mental health condition (delusional disorder, depression, anxiety) is less likely as not (less than 50/50 probability) caused by or a result of military service.  

The Veteran noted depression or excessive worry and nervous trouble at enlistment and was diagnosed with immaturity with moderate residual passive aggressive traits.  The VA examiner specifically noted that his current psychiatric disabilities are due to his childhood trauma.  Additionally, during the August 2008 hearing, the Veteran claimed his psychiatric disability was aggravated by service.  As the Veteran had psychiatric complaints on entering service and the examiner has related his current psychiatric diagnoses to an event that pre-existed service, the Board finds that an opinion on whether the Veteran's service aggravated his psychiatric disability is also required.  

Accordingly, the case is REMANDED for the following action:

1.  If possible, the claims file should be referred to the same examiner who conducted the September 2010 VA examination.  The examiner should extend his comments to include an opinion as to whether it is at least as likely as not (a 50% probability or more) that the Veteran's military service aggravated his psychiatric disabilities.  If the examiner cannot provide an opinion without further examination, the Veteran should be afforded a new VA examination.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Should it not be possible for the September 2010 VA examiner to review the file, the Veteran should be afforded a new VA examination.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following: 

As to whether any currently diagnosed psychiatric disability was at least as likely as not (a 50% probability or more) aggravated by the Veteran's active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for an acquired psychiatric disability is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


